Citation Nr: 1435925	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-22 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected left knee, status post meniscectomy, arthroscopy and debridement, currently evaluated as 20 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to November 1986. 

This matter comes before the Board of Veterans Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2014, the appellant was afforded a hearing at the RO before Michael J. Skaltsounis, who is the Acting Veterans Law Judge rendering the determination in these claims and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to a rating in excess of 20 percent for his service-connected left knee, status post meniscectomy, arthroscopy and debridement. 

The Board notes that in the RO's April 2010 decision, the RO also granted a separate 10 percent rating for left knee internal derangement with instability of the medial/lateral cruciate ligament, and that the issue of a higher rating for this disability has not been appealed.  

During his hearing, held in May 2014, the Veteran testified that his left knee disability made it difficult for him to find work, and that he could not work at a full-time job due to his symptoms.  The issue of entitlement to a TDIU is therefore before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As the remand of the increased rating claim, infra, could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the TDIU claim would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Moreover, the Veteran should be furnished a notice letter on the issue of entitlement to a TDIU prior to adjudication.  

The Veteran's most recent examination for his knee disability was in March 2010.  During his hearing, held in May 2014, the Veteran testified that his left knee symptoms have worsened since his March 2010 VA examination.  He further asserted that he was not properly examined and that another examination was therefore warranted.  Accordingly, on remand, the Veteran should be scheduled for examination of his service-connected left knee, status post meniscectomy, arthroscopy and debridement.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995). 

The Veteran is advised that it is his responsibility to report for his examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim(s). 38 C.F.R. § 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter on the issue of entitlement to a TDIU.

2.  Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected left knee, status post meniscectomy, arthroscopy and debridement.  The claims files must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner should indicate that the Veteran's C-file has been reviewed in association with the examination.  Any necessary diagnostic testing and evaluation should be performed. 

All clinical manifestations, including symptoms and resulting complications, and range of motion studies expressed in degrees, should be provided.  The examiner should also state whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or when any of these joints are used repeatedly.  All limitation of function must be identified. 

3.  Readjudicate the issues on appeal.  If either of the determinations remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence, and applicable law and regulations considered, and the appellant and his representative should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



